DETAILED ACTION

Status of the Application

	This Office action is in response to the amendment of September 10, 2020 which amended claims 1-3 and 5-10 and added new claims 11 and 12.
	
Drawings
	The amendment to claim 6 has overcome the previously set forth Drawing Objection of October 13, 2020.
The drawings of September 10, 2020 are objected to because, upon further review, the drawings of September 10, 2020 contains new matter in the form of the detailed recitation of the inverter in Fig. 12. It is noted that the original disclosure only generically refers to the inverter and the detailed representation of the inverter shows a particular wiring pattern and collection of elements not previously disclosed; further the reference numeral 51 is set forth as being an inverter and there are two elements 51 shown, there being more than one inverter was not previously disclosed (The examiner recommends replacing the representation of the inverter or inverters with a single box either labeled inverter or having the reference numeral 51).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 is vague and indefinite because it sets forth that “a rectifier to convert the AC from a power generator to the DC”. Because the power generator is set forth in a functional statement of the rectifier and is not positively claimed it is unclear if the power generator is intended to further limit the claimed invention or not.
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 6, 7, 9, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oehring et al (USPAP 2017/0030177), as evidenced by Oehring et al (USPAP 2019/0169971) in view of Glass (WO 2017/184666, cited by applicant).
Oehring et al ‘177 discloses a fracturing semi-trailer pump system having (note Fig. 1) a semi-trailer body 14 having two electric motors 18, two high pressure plunger pumps 12, and there are two radiators 24 which cool the pump fluids (note the Oehring et al ‘971 which sets forth that such fluids are pump lubricating oil in [0037]).  Oehring et al ‘177 also discloses that the semi-trailer has a gooseneck holding the electrical equipment in a cabinet 26 (cl. 6) and four or more through axles (see Fig. 1, cl. 10). The electrical equipment includes, as shown in Fig. 5, a power generator in the form of a gas turbine 144 driving a generator 150 that generates AC power which is delivered to a VFD which is a type of inverter that converts DC to AC which controls each of the motors for the pumps. As described at the right-hand column of page 4, at lines 21-35 the electricity form the generator is delivered to a rectifier that converts AC to DC (line 33) and delivers to an inverter section that converts the AC to DC (see lines 30-35). As made clear in the first/left-hand column of page 4 at lines 30-35 the generator may delver directly to the rectifier to eliminate the need for a transformer.

Glass discloses a fracturing pump system (see title and [0002]) and primarily the electrical equipment which provides a generator 102 connected to a rectifier 104, the generator and the rectifier being mounted on a second trailer 101. The rectifier delivering to two inverters 208 which each convert DC to AC and provides the AC to two electric motors 209 that drive a respective hydraulic pump on a first trailer 201.
	At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to substitute the inventers of Glass and the associated motors for the VFD drives and motors of Oehring et al ‘177 for the control electronics within the cabin on the gooseneck and the motors of Oehring et al ‘177a. 
It is noted that VFDs and Inverters are recognized as equivalence for their use in the fracturing pump electric motor power supply art and selection of any of these known equivalents to power the pump motors would be within the level of ordinary skill in the art (Note MPEP 2144.06). It further would have been obvious to place the power generator and rectifier of Oehring et al ‘177 on a second trailer, as taught by Glass, in order to allow for all the well fracturing equipment to be mobilized to different and distant fracturing cites.

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oehring et al ‘177, as evidenced by Oehring et al ‘971 in view of Glass (hereafter , as applied to claim 1 above, and further in view of Bryne et al (USPAP 2016/0177945) and Hemandez et al (USPAP 2017/0051732).
	As set forth above hereafter Oehring et al in view of Glass discloses the invention substantially as claimed but does not disclose the details of the pump having five cylinders, a power end assembly, a hydraulic end assembly, and a reduction gearbox assembly, the power end assembly is designed as a segmented structure comprising a crankcase, a crosshead case, and a spacer frame, one end of the crosshead case is connected to the crankcase through bolts, and the other end of the crosshead case is connected to the spacer frame through bolts, the hydraulic end assembly is disposed at an end of the spacer frame and is connected to the crankcase through bolts sequentially passing through the spacer frame and the crosshead case, the reduction gearbox assembly is connected to the crankcase through bolts, a crankshaft in the crankcase is forged from alloy steel and comprises six axle journals and five bellcranks, one bellcrank is disposed between every two adjacent axle journals, and the distance between the center of rotation of the bellcrank and the center of rotation of the crankshaft is 110 mm to 160 mm; or a reduction gearbox assembly comprises a planetary reduction gearbox and a parallel reduction gearbox, the parallel reduction gearbox and the planetary reduction gearbox both employ bevel gear transmission, the planetary reduction gearbox comprises one sun gear, four planetary gears, and one gear ring, the four planetary gears form a planetary gear mechanism, the sun gear is located at the center of the planetary gear mechanism, the planetary gears and the adjacent sun gear and gear ring are in a normally engaged state, the parallel reduction gearbox comprises a pinion and a bull gear, the pinion is connected to an input end, the 
	As shown in the annotated figure below Byrne in Fig. 2A discloses a 5-cylinder plunger pump having a power end with a power end assembly which is designed as a segmented structure (Fig. 2A) comprising a crankcase 14 (see Fig. 1A), a crosshead case 54, 56, and a spacer frame, one end of the crosshead case is connected to the crankcase through bolts, and the other end of the crosshead case is connected to the spacer frame through bolts, the hydraulic end assembly 12 is disposed at an end of the spacer frame and is connected to the crankcase through bolts sequentially passing through the spacer frame and the crosshead case 48, the reduction gearbox assembly is connected to the crankcase through bolts, a crankshaft comprises six axle journals 70 (Fig. 1A) and five bellcranks 36, one bellcrank is disposed between every two adjacent axle journals.  Bryne et al also discloses the planetary and a parallel reduction gearbox having a bull gear 38 and a pinion 40 connected to an input end 42. The gears of the parallel reduction gearbox are beveled. 

    PNG
    media_image1.png
    519
    745
    media_image1.png
    Greyscale

	With regards to bolts A, B, C and D it is noted that the bolts A and B are not set forth as providing direction connections or couplings of the crosshead and the crankcase and/or spacer frame. Therefore random ones of the bolts can be assigned to the groups Bolts A and Bolts B as set forth in the annotated figure below.

    PNG
    media_image2.png
    557
    553
    media_image2.png
    Greyscale

Bryne et al does not specifically disclose the distance between the center of rotation of the bellcrank and the center of rotation of the crankshaft is 110 mm to 160 mm or that the crankshaft in the crankcase is forged from alloy steel. Byrne et al also does not disclose the particulars of the planetary gearbox having a sun gear, four planetary gears and a gear ring. Further, Hemandez et al disclose in Fig. 4 a planetary gearbox used with a fracturing pump that has a sun gear, four planetary gears and a gear ring.

	With regards to the limitation that “the crankcase is forged from alloy steel” this limitation is considered a product by process the limitation and it is noted that patentability is based upon the product itself, not the method of making. 
The examiner previously gave official notice that crankshafts made of steel are well-known, which was not challenged. This is taken as an admission that this material is prior art. Further, it would have been obvious to use such a material in view of its well-known properties of strength and durability.
	With regards to the limitation of claim 2 that “the distance between the center of rotation of the bellcrank and the center of rotation of the crankshaft is 110 mm to 160 mm” the examiner notes that Fig. 1A of Byrne et al discloses the claimed structural type without specifically setting forth the distances claimed. However, at the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to- determine that the claimed distance should be 110 to 160 mm based upon the desired displacement of the pump, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that 
	With regards to the claimed details of the planetary gearbox and its gears being beveled at the time of the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to utilize a planetary gear construction with 4 planet gears around a single sun gear as taught by Hemandez et al for the generically disclosed planetary gearbox of Byrne et al as a well-known planetary gearbox for a fracturing pump. Further it would have been obvious to provide bevels to the gears, as shown by in the parallel reduction gearbox of Byrnes et al, in order to prevent axial movement of the shafts relative to one another.
	With regards to the limitation of the reduction gearbox assembly has a transmission ratio of 6.5:1 to 15:1 it is noted that Byrnes et al and Hemandez et al disclose the structure as claimed but not the specific ratio. However, at the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to- determine that the proper transmission ratio is 6.5:1 to 15:1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application the applicant has not disclosed any criticality for the claimed limitation.
	
	
Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oehring et al in view of Glass, Bryne et al and Hernandez et al as applied to claim 1 Oehring et al (USPAP 2020/0109616) and Morris (USPAP 2020/0040878).
As set forth above Oehring et al in view of Glass, Bryne et al and Hernandez et al discloses the invention substantially as claimed but does not disclose the stroke being 10 inches or that the pumps are configured to produce 5000 hp.  Oehring et al ‘916 discloses a similar fracturing pump on a trailer and in [0066] notes that a variety of the number of pistons and piston stroke lengths, including 10 inches, may be utilized. Morris discloses a similar fracturing pump system for a well and notes at [0043] that the pump may be 5000 hp.
 	At the time of the effective filing date of the application one of ordinary skill in the art would have found it obvious to utilize a stroke length such as 10 inches as taught by Oehring ‘916 in the Oehring et al in view of Glass, Bryne et al and Hernandez et al pump in order to provide a high displacement and therefore a high flowrate and horsepower for fracturing operations. Further, at the time of the effective filing date of the invention one of ordinary skill in the art would have found it obvious to utilize a 5000 hp pump as taught by Morris in order to utilize the fewest number of trailer mounted pump systems possible to provide the high horsepower requirements of fracturing at a well site (note Fig. 1 of Morris).
	With regards to the last limitation of claim 12, Oehring et al ‘177 discloses wherein the two plunger pumps, the two radiators, and the two electric motors are arranged individually in a single-file line along a length of the semi-trailer body from the gooseneck of the semi-trailer body toward an end of the semi-trailer body opposite the gooseneck in Fig. 1.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oehring et al in view of Glass and in view of Morris, as applied to claims 1 and 7 above, and further in view of Matsuo et al (USPAP 2004/0066044).
	As set forth above Oehring et al in view of Glass discloses the invention substantially as claimed but does not disclose the rectifier being directly connected to the power generator and the DC/AC inverters. Matsuo et al, in Figs. 1 and 3 disclose a power generation system having a gas turbine 2 driving a power generator 3 which is directly connected to a rectifier 14, the rectifier being directly connected to an inverter 19. The examiner notes Fig. 3 and paragraph [0062] which notes that the power storage element 40 of Fig. 3 may be omitted.
At the time of the effective filing date of the application it would have been obvious to directly connect the power generator, rectifier and the two inverters of Oehring et al as taught by Matsuo et al in order to reduce the number of parts while providing power from the gas turbine engine driven generator.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-12 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                                                                                                                                      CGF
March 7, 2021